Citation Nr: 0939336	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bladder cancer.  

2.  Entitlement to service connection for prostate cancer. 

3.  Entitlement to service connection for hepatitis C with 
liver cirrhosis.  

4.  Entitlement to service connection for liver cancer.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
epidermolysis bullosa.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to June 
1970.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was remanded by the Board in June 2006 for further 
development.  

The issues of entitlement to service connection for bladder 
cancer, prostate cancer, hepatitis C with liver cirrhosis and 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
epidermolysis bullosa are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant does not have liver cancer.


CONCLUSION OF LAW

Liver cancer was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in June 2001 and September 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, the Board acknowledges 
that the appellant has not been afforded a VA examination for 
the claimed disability.  However, the Board finds that a VA 
examination is not necessary in order to decide this claim.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicates that those symptoms may be associated with his 
active military service.  

The Board finds that there is no evidence showing that the 
appellant has liver cancer or that there is a relationship to 
service.  Because some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a post-service 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4)(i).  For the reasons stated, a VA examination is 
not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim.  


					Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as tumors, malignant, or of the brain 
or spinal cord or peripheral nerves, may be service connected 
if manifested to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  




					Analysis 

The appellant has appealed the denial of service connection 
for liver cancer.  After review of the evidence, the Board 
finds against the appellant's claim.  

In this case the Board is presented with positive and 
negative evidence.  The positive evidence includes August 
2001 diagnoses of low attenuation liver lesion, history of 
hepatitis C, and previous history of bladder and prostate 
carcinoma with prostatectomy.  Multiple lesions in liver, 
likely metastases was noted and it was reported that the 
abnormalities on the liver were of unclear etiology.  
However, the Board notes that it has been presented with 
convincing negative evidence.  In September 2001, it was 
noted that the appellant had lesions in the liver that were 
concerning for metastasis or primary CA as well as elevated 
CA 19-9 but the liver lesions were noted to have been 
biopsied twice at that time without evidence of malignancy 
and CA 19-9.  In a June 2002 oncology examination, the 
appellant was seen for a follow up with his history of 
bladder and prostate cancer, and abnormal history of lesions 
in the liver.  The examiner reported that, given the 
appellant's good health one year later, it is unlikely that 
the abnormal liver lesions are malignant and that the 
abdominal ultrasound that morning did not reveal any abnormal 
lesions in the liver.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the grant of service connection 
for liver cancer.  In this regard, the Board notes that an 
initial assessment of likely metastases was noted in an 
August 2001 examination.  However, on further testing in 
September 2001 it was found that the liver lesions were noted 
to have been biopsied twice without evidence of malignancy 
and CA 19-9, and in June 2002 it was found that it is 
unlikely that the abnormal liver lesions are malignant and 
that the abdominal ultrasound that morning did not reveal any 
abnormal lesions in the liver.  The Board finds the September 
2001 and June 2002 examinations to be more probative as to 
whether the appellant has liver cancer.  The Board notes that 
the examinations are based upon multiple testing and are 
consistent with each other.  The Board further notes that the 
examinations were performed as a follow up to the August 2001 
examination and it was determined that a repeat CT scan of 
the liver did not reveal the low attenuation lesions that 
were seen on the August 2001 CT scan.  As such, it appears 
that further testing revealed that there was no pathological 
evidence of cancer.  

At this time, there is no evidence of record showing that the 
appellant has liver cancer.  Although the appellant seeks 
service connection for liver cancer, the Board notes that the 
appellant is not competent to render a diagnosis of liver 
cancer as it not observable to the layman.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue to be addressed by the 
Board rather than a legal issue to be addressed by the 
Veterans' Court.  See Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  Liver cancer is not a simple diagnosis.  See 
Jandreau, supra.  Although the Board finds that the appellant 
is competent to report symptoms, a diagnosis of liver cancer 
is far too complex a medical question to lend itself to the 
opinion of a layperson.  See Jandreau, supra (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

The preponderance of the evidence is against the claim for 
service connection for liver cancer.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008). 


ORDER

Service connection for liver cancer is denied. 


REMAND

The appellant has appealed the denial of service connection 
for bladder cancer, prostate cancer, and hepatitis C with 
liver cirrhosis.  Transitional cell carcinoma of the bladder 
was diagnosed in August 1994.  In November 1995, status post 
bladder resection with neobladder construction and no 
evidence of recurrent tumor was diagnosed.  In September 
1996, it was shown that there was no evidence of liver 
disease.  Bladder cancer, prostate cancer and hepatitis C was 
assessed in April 1999.  In May 1999, bladder cancer, rule 
out metastatic disease was reported.  

A history of prostate carcinoma was noted in May 2000.  In 
November 2000, bladder cancer treated in 1995, prostate 
cancer with prostatectomy in 1995 and hepatitis C diagnosed 
in 1995 was noted.  The appellant reported in November 2000 
that he has been unable to work due to the inability to 
control his bladder, which was removed.  He further reported 
constant stomach problems, continued dizziness, memory loss, 
blurred vision and loss of any erection ability.  According 
to the appellant, he was exposed to lead paint daily in 
service, and that he has lost his bladder and prostate.  The 
appellant reported that he was diagnosed with Hepatitis C 
after leaving service.  He recalled being given dermojet 
injections in service with machines that were never cleaned 
or changed.  The appellant reported that he had no other 
contact with needles or illegal drugs, never had any blood 
transfusions, and that he has never drank more than a few 
drinks at a sitting.  In June 2002, an assessment was given 
of sequela from lead poisoning (military).  

The appellant has attributed his disabilities to exposure to 
lead paint in service.  The appellant has submitted numerous 
articles and studies discussing lead paint exposure and the 
resulting medical conditions.  The appellant has also 
submitted an October 2001 statement from D.D. of the Toxics 
Program Section of the Environmental Protection Agency Region 
5.  D.D. noted that dangers from lead based paint have been 
suspected for sometime during the 20th Century and that laws 
and regulations dealing with this matter have only recently 
occurred.  He noted that the appellant's current medical 
conditions would suggest that there were no health and safety 
regulations involving lead based paint workers during service 
at that time.  The Board notes that the appellant was 
assigned to the USS Thomason while in the Navy.  

In light of the above, the Board finds that a VA compensation 
and pension opinion is needed before the appellant's claims 
for service connection can be decided.  Pursuant to 38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA 
will obtain an examination or an opinion if it is necessary 
to decide the claim.  An examination or opinion is necessary 
when the record does not contain sufficient competent medical 
evidence to decide the claim, but the record (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurring symptoms of disability; 
(2) shows an event or disease in service, or a disease or 
symptoms list in 38 C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 
during the applicable presumptive period; and (3) indicates 
the claimed disability of symptoms may be associated with the 
known events, injury or disease in service or with another 
service- connected disability.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims stated that the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

The appellant has also appealed the denial to reopen the 
claim for service connection for epidermolysis bullosa.  The 
appellant's claim for service connection for epidermolysis 
bullosa was denied in a March 1981 rating decision.  The RO 
found that the appellant was discharged for the condition 
that preexisted service and was not aggravated thereby.  The 
appellant was sent notice of the denial in March 1981.  The 
appellant did not perfect an appeal to that decision and it 
became final.  

The appellant submitted a request to reopen his claim for 
service connection.  A VCAA letter was sent out to the 
appellant in October 2003 informing him that he needed to 
submit new and material evidence in order to reopen his 
claim.  However, the appellant was not informed why his 
previous claim was denied.  As such, the Board finds that the 
appellant has not been given sufficient VCAA notice.  The 
VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  In 
the context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  Although a letter was 
sent to the appellant in October 2003 discussing that new and 
material evidence was necessary to reopen his claim for 
service connection, the Board finds that the letter was 
insufficient to comply with Kent.  Thus, the Board has 
concluded that a remand is warranted so that the appellant 
can receive proper VCAA notice.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion to determine if 
the appellant's bladder cancer, prostate 
cancer and/or hepatitis C with liver 
cirrhosis are related to service to 
include exposure to lead based paint.  The 
examiner should review the articles 
submitted by the appellant and the 
statement from D.D. and provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any shown disabilities were 
caused by service.  A discussion of the 
complete rationale for all opinions 
expressed should be included in the 
examination report.

2.  Send the appellant VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that describes the basis of the 
RO's March 1981 denial of the claim of 
entitlement to service connection for 
epidermolysis bullosa, and the evidence 
necessary to substantiate the element or 
elements of the claim.  The notice should 
also describe the bases of the RO's August 
2001 rating decision which declined to 
reopen the appellant's claim.  Any 
additional evidence pertinent to the 
appellant's claim received by the RO 
should be associated with the claims 
folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


